                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      DUBLIN DIVISION

JIMMY D. JOHNSON,                         )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )     CV 318-007
                                          )
NANCY A. BERRYHILL, Deputy                )
Commissioner for Operations of the Social )
Security Administration, Performing the   )
Duties and Functions Not Reserved to the  )
Commissioner of Social Security,          )
                                          )
              Defendant.                  )
           _________________________________________________________

           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           _________________________________________________________

       Jimmy D. Johnson appeals the decision of the Deputy Commissioner for Operations of

Social Security denying his application for Supplemental Security Income (“SSI”) under the

Social Security Act. Upon consideration of the briefs submitted by both parties, the record

evidence, and the relevant statutory and case law, the Court REPORTS and RECOMMENDS

the Commissioner’s final decision be AFFIRMED, this civil action be CLOSED, and a final

judgment be ENTERED in favor of the Commissioner.

I.     BACKGROUND

       Plaintiff applied for SSI on October 15, 2014, alleging a disability onset date of

September 1, 2006. Tr. (“R.”), p. 38. Plaintiff was fifty-three years old on the date he filed his

application, and fifty-five years old at the time of the Administrative Law Judge’s decision

(“ALJ”).    R. 17, 24.      Plaintiff applied for benefits based on allegations of human
immunodeficiency virus (“HIV”), back problems, knee problems, and mental problems. R. 17,

60, 68. Plaintiff completed high school and a few courses at a technical college. R. 39, 213.

Plaintiff served in the United States Marine Corps from 1980 to 1985, and starting after 2002,

Plaintiff worked part time in maintenance by painting and doing small repairs. R. 40-42, 51,

204-205. Additionally, Plaintiff has a significant criminal history, which includes approximately

twenty-seven felony convictions. R. 42. In prison, Plaintiff worked in the kitchen, primarily

cleaning counters and prepping the kitchen for inspection. R. 45-46. The ALJ found Plaintiff’s

part time jobs were all under substantial gainful activity levels, and he had no past relevant work

history within the past fifteen years. R. 42, 51.

       The Social Security Administration denied Plaintiff’s applications initially, R. 60-67, and

on reconsideration, R. 74-81. Plaintiff requested a hearing before an ALJ, R. 94, and the ALJ

held a hearing on February 7, 2017. R. 29-59. At the hearing, the ALJ heard testimony from

Plaintiff, who was not represented by counsel, as well as from Kenneth L. Bennett, a Vocational

Expert (“VE”). Id. On May 8, 2015, the ALJ issued an unfavorable decision. R. 12-28.

       Applying the sequential process required by 20 C.F.R. § 416.920, the ALJ found:

       1.      The claimant has not engaged in substantial gainful activity since October
               15, 2014, the application date (20 C.F.R. §§ 416.971 et seq.).

       2.      The claimant has the following severe impairment:                    human
               immunodeficiency virus (HIV) (20 C.F.R. § 416.920(c)).

       3.      The claimant does not have an impairment or combination of impairments
               that meets or medically equals the severity of one of the listed
               impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§
               416.920(d), 416.925, and 416.926).

       4.      After careful consideration of the entire record, the undersigned finds that
               the claimant has the residual functional capacity to perform a full range of
               work at all exertional levels but with the following nonexertional
               limitations: the claimant should avoid work that involves handling food

                                                    2
              and pulmonary irritants. The claimant has no past relevant work (20
              C.F.R. § 416.965).

       5.     Considering the claimant’s age, education, work experience, and Residual
              Functioning Capacity (“RFC”), there are jobs that exist in significant
              numbers in the national economy that the claimant can perform (20 C.F.R.
              §§ 416.969 and 416.969(a)). Therefore, the claimant has not been under
              a disability, as defined in the Social Security Act, since October 15,
              2014, the date of the application was filed (20 C.F.R. § 416.920(g)).

R. 17-24.

       When the Appeals Council (“AC”) denied Plaintiff’s request for review, R. 7-11, the

Commissioner’s decision became “final” for the purpose of judicial review. 42 U.S.C. § 405(g).

Plaintiff argues the ALJ’s decision is not supported by substantial evidence because: (1) the

ALJ failed to find Plaintiff is disabled as a result of his HIV; (2) the ALJ erred in finding

Plaintiff has not been under a disability since October 15, 2014 because of his prior

applications; (3) the ALJ failed to find Plaintiff’s HIV met a Listing at step three; and (4) the

ALJ incorrectly considered Plaintiff’s HIV and other impairments in determining Plaintiff’s

RFC. See doc. no. 21 (“Pl.’s Br.”). The Commissioner maintains the decision to deny Plaintiff

benefits is supported by substantial evidence and should therefore be affirmed. See doc. no. 24

(“Comm’r’s Br.”).

II.    STANDARD OF REVIEW

       Judicial review of social security cases is narrow and limited to the following questions:

(1) whether the Commissioner’s findings are supported by substantial evidence, and (2) whether

the Commissioner applied the correct legal standards. Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997). When considering whether the Commissioner’s decision is supported by

substantial evidence, the reviewing court may not decide the facts anew, reweigh the evidence,

or substitute its judgment for the Commissioner’s. Moore v. Barnhart, 405 F.3d 1208, 1211

                                               3
(11th Cir. 2005); Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991). Notwithstanding

this measure of deference, the Court remains obligated to scrutinize the whole record to

determine whether substantial evidence supports each essential administrative finding.

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

       The Commissioner’s factual findings should be affirmed if there is substantial evidence

to support them. Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991). Substantial evidence is

“more than a scintilla, but less than a preponderance: ‘[i]t is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.’” Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir. 1990) (quoting Bloodsworth, 703 F.2d at 1239). If the Court finds

substantial evidence exists to support the Commissioner’s factual findings, it must uphold the

Commissioner even if the evidence preponderates in favor of the claimant. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004). Finally, the Commissioner’s findings of

fact must be grounded in the entire record; a decision that focuses on one aspect of the evidence

and disregards other contrary evidence is not based upon substantial evidence. McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986).

       The deference accorded the Commissioner’s findings of fact does not extend to her

conclusions of law, which enjoy no presumption of validity. Brown v. Sullivan, 921 F.2d 1233,

1236 (11th Cir. 1991) (holding judicial review of Commissioner’s legal conclusions are not

subject to substantial evidence standard). If the Commissioner fails either to apply correct legal

standards or to provide the reviewing court with the means to determine whether correct legal

standards were in fact applied, the Court must reverse the decision. Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982).



                                                4
III.   DISCUSSION

       Plaintiff argues the ALJ’s decision is not supported by substantial evidence because:

(1) the ALJ failed to find Plaintiff is disabled as a result of his HIV; (2) the ALJ erred in

finding Plaintiff has not been under a disability since October 15, 2014 because of his prior

applications; (3) the ALJ failed to find Plaintiff’s HIV met a Listing at step three; and (4) the

ALJ incorrectly considered Plaintiff’s HIV and other impairments in determining Plaintiff’s

RFC. See Pl.’s Br. The Commissioner argues in response: (1) the ALJ properly evaluated

Plaintiff’s impairments; (2) those impairments did not meet or medically equal a listed

impairment; (3) the ALJ’s RFC finding was supported by substantial evidence; and (4) the

ALJ properly found Plaintiff was not disabled. Comm’r’s Br., pp. 5-19.

       A.       The Sequential Evaluation Process

       The Eleventh Circuit has outlined the five-step sequential process for evaluating a claim

for disability benefits as follows:

       1.      Is the individual performing substantial gainful activity?

       2.      Does he have a severe impairment?

       3.      Does he have a severe impairment that meets or equals an impairment
               specifically listed in 20 C.F.R. Part 404, Subpart P, Appendix 1?

       4.      Can he perform he past relevant work?

       5.      Based on his age, education, and work experience, can he perform
               other work of the sort found in the national economy?

Phillip v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520).

       At step one, if the claimant is doing substantial gainful activity, the process stops, and a

claimant is determined to be “not disabled.” Id. If the claimant is not doing substantial gainful

activity, the process proceeds to step two. Id. In this case, the ALJ determined Plaintiff had not

                                                5
engaged in substantial gainful activity since he alleged onset date, R. 17, and moved on to step

two.

       B.     The ALJ Properly Evaluated Plaintiff’s Severe Impairments at Step Two

       At step two, the regulations instruct that a severe impairment is one which significantly

limits one’s ability to perform “basic work activities.” 20 C.F.R. § 416.922(a) (“An impairment

or combination of impairments is not severe if it does not significantly limit your physical or

mental ability to do basic work activities.”). Basic work activities involve “the abilities and

aptitudes necessary to do most jobs.” 20 C.F.R. § 416.922(b). Examples include:

       1.     Physical functions such as walking, standing, sitting, lifting, pushing,
              pulling, reaching, carrying, or handling;

       2.     Capacities for seeing, hearing, and speaking;

       3.     Understanding, carrying out, and remembering simple instructions;

       4.     Use of judgment;

       5.     Responding appropriately to supervision, co-workers and usual work
              situations; and

       6.     Dealing with changes in a routine work setting.

Id.

       However, the severity test at step two of the sequential process is designed to screen out

only groundless claims. Tuggerson-Brown v. Comm’r of Soc. Sec., 572 F. App’x 949, 950

(11th Cir. 2014) (per curiam). The severity test has been described “as a de minimis requirement

which only screens out those applicants whose medical problems could ‘not possibly’ prevent

them from working.” Stratton v. Bowen, 827 F.2d 1447, 1452 & n.9 (11th Cir. 1987) (citation

omitted). As the Eleventh Circuit has explained, “[s]tep two is a threshold inquiry” and “allows

only claims based on the most trivial impairments to be rejected.” McDaniel v. Bowen, 800 F.2d

                                               6
1026, 1031 (11th Cir. 1986). If the ALJ finds at least one severe impairment, she proceeds to the

third step of the analysis. Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987); see also Heatly

v. Comm’r of Soc. Sec., 382 F. App’x 823, 825 (11th Cir. 2010) (citing Bowen v. Heckler, 748

F.2d 629, 635 (11th Cir. 1984)) (holding ALJ must consider all claimant’s impairments, severe

and non-severe, in combination at step three and in assessing RFC). An ALJ is not required to

find all severe impairments at step two. Tuggerson-Brown, 572 F. App’x at 950-51.

       Both parties agree the ALJ correctly determined Plaintiff’s HIV qualified as a severe

impairment. However, Plaintiff mistakenly believes this finding alone entitles him to an award

of benefits. Pl.’s Br., pp. 2-5. As explained above, the step two determination is but a “threshold

inquiry,” McDaniel, 800 F.2d at 1031, “which only screens out those applicants whose medical

problems could ‘not possibly’ prevent them from working.” Stratton, 827 F.2d at 1452 & n.9.

Once a claimant satisfies this minimal burden, the sequential process must continue to determine

whether an award of benefits is appropriate. Thus, the ALJ correctly continued on to the next

step after determining Plaintiff’s HIV was a severe impairment at step two.

       Further, although the ALJ could have stopped after finding one severe impairment, he

continued to determine if Plaintiff’s other ailments were severe and properly concluded they

were not. R. 17-21. Turning first to Plaintiff’s back pain, the ALJ found Plaintiff’s back pain

to be only a minimal limitation and not a severe impairment because imaging of Plaintiff’s

spine revealed only minimal osteophyte formation and disc narrowing, back pain was not

listed as a problem in medical records after October 2014, and he had good strength in his

lower extremities. R. 19. The objective medical evidence supports the ALJ’s finding. In

2011, Plaintiff complained of back pain and was observed to have moderate non-radiating

pain in his lower lumbar area. R. 420. On January 24, 2012, Dr. David J. Walters imaged

                                                7
Plaintiff’s back and found a normal lordotic curve, normal height in vertebral bodies, no

fracture or malalignment, minimal ostephyte formation, disc narrowing, and degenerative

change at L4-L5. R. 397.

       After release from prison in 2014, Plaintiff’s back pain was not listed as an active

problem. R. 18, 551-552. Plaintiff was not observed to have lost any strength, sensation, or

reflexes. R. 580, 584. In 2015, Plaintiff had good strength in his lower extremities, normal

reflexes, and no acute focal neurological deficits. R. 725. While in prison during the

February 7, 2017 hearing, Plaintiff was performing work detail in the kitchen by wiping

down counters and generally “keeping stuff clean.” R. 45-46. Plaintiff is also able to take

care of his own hygiene. Id. This information shows the ALJ’s determination with respect

to Plaintiff’s back pain is supported by substantial evidence and only a minimal limitation.

       Second, the ALJ concluded Plaintiff’s knee pain was not a severe impairment and

results in only minimal limitations.       The ALJ noted Plaintiff was diagnosed with

degenerative joint disease (“DJD”), had marginal antalgic gait, and was instructed on the use

of a cane to ambulate. R. 19. However, the ALJ also noted Plaintiff’s gait improved over

time, his knee pain was under good control with medication, he did not need a cane to

ambulate, and he did not always use a cane. Id. Thus, the ALJ found Plaintiff’s knee pain

was only a minimal limitation. Id. The medical record supports the ALJ’s determination.

       As of December 22, 2011, Plaintiff was diagnosed with degenerative joint disease

(“DJD”). R. 401. On that visit, the physician noted Plaintiff had “severe DJD of knee with

pain and crepitance with [range of motion] exam.” R. 420. However, on January 24, 2012,

digital imaging of Plaintiff’s knee shows the bones were intact, joint normal, and soft tissue

was unremarkable. R. 393, 395. As of December 10, 2015, Plaintiff had only moderate

                                              8
DJD, a slightly altered gait, and good strength in his legs. R. 725. Also, his knee pain was

under good control with medication. R. 726.

       Medical records show Plaintiff was instructed on the use of a cane but do not show he

had a limited ability to ambulate. To find that a hand-held assistive device, such as a cane, is

medically required,

       [T]here must be medical documentation establishing the need for a hand-held
       assistive device to aid in walking or standing, and describing the
       circumstances for which it is needed (i.e., whether all the time, periodically, or
       only in certain situations; distance and terrain; and any other relevant
       information). . . .

SSR 96-9p, 1996 WL 374185, at *7 (July 2, 1996).

       Moreover, “SSR 96-9p requires more than generalized evidence of a condition that

might require a cane. It requires ‘medical documentation establishing the need for a hand-

held assistive device to aid in walking or standing, and describing the circumstances for

which it is needed.’” Staples v. Astrue, 329 F. App’x 189, 191 (10th Cir. 2009) (quoting

SSR 96-9p); see also Reynolds-Buckley v. Astrue, No. 8:10-CV-1668-T-TGW, 2011 WL

2460919, at *5 (M.D. Fla. June 20, 2011) (“Significantly, the record contains no prescription

for a cane, or other indication that the plaintiff requires an assistive device . . . . Since the

plaintiff has not provided any [medical documentation establishing the need for a hand-held

assistive device and describing circumstances in which device is needed], she has failed to

show that the use of a cane is medically required.”).

       Although instructed on the use of a cane to ambulate, Plaintiff never testified to

needing a cane, arrived at doctor’s visits without any assistive device, and was tested to have

only marginal gait or be within normal limits as early as November 5, 2014. R. 43-45, 580,

583, 663, 731, 742, 898; see also Jacobus v. Comm’r of Soc. Sec., 664 F. App’x 774, 778

                                               9
(11th Cir. 2016) (finding no error in not considering cane use where plaintiff appeared at

medical visit with cane only once and many other times without cane). Plaintiff has not

pointed to any supporting medical evidence showing a need for a cane and under what

circumstances it should be used. Thus, the ALJ’s decision Plaintiff’s knee pain was only a

minimal limitation and not a severe impairment is supported by substantial evidence.

       Third, the ALJ found Plaintiff’s claims of low blood pressure to not have sufficient

evidentiary support in the medical records, and, therefore, not a severe impairment. R. 19.

This finding is substantially supported by the medical evidence. As to Plaintiff’s low blood

pressure, he was recorded as having low blood pressure following a syncopal episode during

November 2015, but, a month later, Plaintiff’s blood pressure was normal and no other

episodes or problems were noted in the medical records. R. 725. Thus, the ALJ correctly

determined Plaintiff’s low blood pressure was not a severe impairment.

       Lastly, the ALJ found Plaintiff’s mental issues were not a severe impairment and only

created “mild” limitations. R. 20. The ALJ noted Plaintiff was diagnosed with depression,

examined for PTSD, suffered from poor sleep without medication, and received global

assessment of functioning (“GAF”) scores of fifty-five and fifty. Id. However, the ALJ also

noted medical examinations upon release from prison in 2014 showed Plaintiff made normal eye

contact, had logical, coherent thought processes, intact memory, cooperative attitude, and was in

an “euthymic mood and affect.” Id. The ALJ also considered Plaintiff’s GAF scores, which

could indicate a serious or moderate symptomatology of mental disorder. R. 21. However, the

ALJ gave the scores little weight and found them to be outweighed by other opinion evidence.

Id.



                                               10
       The ALJ’s finding of no severe impairment and only mild limitations from Plaintiff’s

mental issues is supported by substantial evidence. Plaintiff does not point to any evidence

overlooked by the ALJ, and as of December 2015, Plaintiff’s depression improved, he was

sleeping well, and mental examination findings were normal. R. 897-98. The ALJ also properly

gave little weight to Plaintiff’s GAF scores. Although GAF scores of fifty and fifty-five could

indicate a serious or moderate symptomatology of mental disorder, the ALJ noted GAF scores

are only a snapshot of a claimant’s condition, subjective to the particular clinician, vary from day

to day, and can include factors not relevant to a functional analysis. R. 22. Further, he explicitly

stated he considered Plaintiff’s scores. Id. Thus, the ALJ’s decision to give little weight to

Plaintiff’s GAF scores and find only a mild limitation from his mental issues is supported by

substantial evidence and properly found not to be a severe impairment. In sum, the ALJ

properly found Plaintiff’s HIV was a severe impairment, and his back pain, knee pain, low

blood pressure, and mental issues were not severe impairments.

       C.      The ALJ Properly Determined Plaintiff’s HIV Did Not Meet a Listing
               Because There is No Medical Evidence Supporting Such a Finding

       At step three of the evaluation process, the Commissioner must determine whether a

claimant meets or equals a disability described in the Listing of Impairments, which describes

impairments severe enough to prevent a person from performing any gainful activity. Davis v.

Shalala, 985 F.2d 528, 532 (11th Cir. 1993). Plaintiff bears the burden of showing that his

condition meets or equals a Listing. Castle v. Colvin, 557 F. App’x 849, 852 (11th Cir. 2014)

(per curiam); Wilkinson ex rel. Wilkinson v. Bowen, 847 F.2d 660, 662 (11th Cir. 1987).

       In order to show that his impairment meets a Listing, Plaintiff needs to satisfy all of the

specified medical criteria; “[a]n impairment that manifests only some of those criteria, no matter


                                                11
how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990). “To ‘equal’ a

Listing, the medical findings must be ‘at least equal in severity and duration to the listed

findings.’” Wilson v. Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002) (citation omitted). It is

axiomatic that when a claimant’s condition meets or equals a Listing, the Commissioner must

find the claimant disabled without regard to the claimant’s age, education, or previous work

experience. 20 C.F.R. §§ 416.920(a)(iii), 416.925.

       Plaintiff argues his HIV satisfies Listing 14.11, which provides as follows:

       Human immunodeficiency virus (HIV) infection.            With documentation as
       described in 14.00F1 and one of the following:

       A.     Multicentric (not localized or unicentric) Castleman disease affecting
              multiple groups of lymph nodes or organs containing lymphoid tissue
              (see 14.00F3a);

       B.     Primary central nervous system lymphoma (see 14.00F3b);

       C.     Primary effusion lymphoma (see 14.00F3c);

       D.     Progressive multifocal leukoencephalopathy (see 14.00F3d);

       E.     Pulmonary Kaposi sarcoma (see 14.00F3e);

       F.     Absolute CD4 count of 50 cells/mm3 or less (see 14.00F4);

       G.     Absolute CD4 count of less than 200 cells/mm3 or CD4 percentage of
              less than 14 percent, and one of the following (values do not have to be
              measured on the same date) (see 14.00F5):

              1.      BMI measurement of less than 18.5; or

              2.      Hemoglobin measurement of less than 8.0 grams per deciliter
                      (g/dL);

       H.     Complication(s) of HIV infection requiring at least three
              hospitalizations within a 12-month period and at least 30 days apart
              (see 14.00F6). Each hospitalization must last at least 48 hours,
              including hours in a hospital emergency department immediately
              before the hospitalization; or

                                               12
       I.      Repeated (as defined in 14.00I3) manifestations of HIV infection,
               including those listed in 14.11A-H, but without the requisite findings
               for those listings (for example, Kaposi sarcoma not meeting the criteria
               in 14.11E), or other manifestations (including, but not limited to,
               cardiovascular disease (including myocarditis, pericardial effusion,
               pericarditis, endocarditis, or pulmonary arteritis), diarrhea, distal
               sensory polyneuropathy, glucose intolerance, gynecologic conditions
               (including cervical cancer or pelvic inflammatory disease, see
               14.00F7), hepatitis, HIV-associated dementia, immune reconstitution
               inflammatory syndrome (IRIS), infections (bacterial, fungal, parasitic,
               or viral), lipodystrophy (lipoatrophy or lipohypertrophy), malnutrition,
               muscle weakness, myositis, neurocognitive or other mental limitations
               not meeting the criteria in 12.00, oral hairy leukoplakia, osteoporosis,
               pancreatitis, peripheral neuropathy) resulting in significant,
               documented symptoms or signs (for example, but not limited to, fever,
               headaches, insomnia, involuntary weight loss, malaise, nausea, night
               sweats, pain, severe fatigue, or vomiting) and one of the following at
               the marked level:

               1.      Limitation of activities of daily living;

               2.      Limitation in maintaining social functioning; or

               3.      Limitation in completing tasks in a timely manner due to
                       deficiencies in concentration, persistence, or pace.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 14.11. As indicated by the ALJ’s finding at step two,

Plaintiff did have HIV with documentation as required under 14.00F, but further determined

Plaintiff did not meet Listing § 14.11 to be considered disabled at step three. Id.; R. 21.

       Plaintiff contends the ALJ erred by not finding Plaintiff was disabled at step three

because his HIV satisfies Listing 14.11. Pl.’s Br., p. 2. However, the regulation clearly

states a claimant must have HIV and “one of the following” section criteria. 20 C.F.R. § Pt.

404, Subpt. P, App. 1, § 14.11. The Listing of Impairments describes impairments severe

enough to prevent a person from performing any gainful activity, Davis, 985 F.2d at 532, a

standard significantly higher than the minimal showing of any interference with an individual’s


                                                 13
ability to work considered at step two, see Bridges v. Bowen, 815 F.2d 622, 625 (11th Cir. 1987)

(describing step two standard). Thus, there is no inconsistency between the ALJ finding a severe

impairment at step two, but then concluding Plaintiff’s severe impairment of HIV was not severe

enough to satisfy a Listing at step three.

       Further, the medical record shows the ALJ’s decision is supported by substantial

evidence. Although Plaintiff does not cite which subsection of Listing 14.11 he claims to

meet or is medically equal to and does not identify any specific evidence overlooked by the

ALJ in coming to his conclusion, Pl.’s Br., pp. 1-7, the Court examines the ALJ’s findings

and medical records pertaining to each Listing.

       First, the ALJ’s determination that Plaintiff does not meet any of the enumerated

conditions in Listing 14.11(A) to (H) is supported by substantial evidence. See 20 C.F.R. §

Pt. 404, Subpt. P, App. 1, § 14.11 (A)-(H). The ALJ reviewed the evidence thoroughly and

found none of Plaintiff’s impairments met any of the criteria under § 14.11. R. 22. Plaintiff

does not point to any evidence overlooked by the ALJ, and there is no medical

documentation showing Plaintiff is suffering from any of the enumerated conditions

specified in Listing 14.11. See id. at (A-E). There is no documentation showing Plaintiff was

hospitalized three times within one year for more than forty-eight hours each time. Id. at (H).

Also, Plaintiff’s absolute CD4 count was not low enough to meet the Listing. See id. at (F)-(G).

Medical records show Plaintiff’s absolute CD4 number never dipped below the amounts listed

under § 14.11(F) and (G). R. 362, 365, 368, 372, 375. Thus, Plaintiff failed to show how he met

any of the conditions specified in this Listing.

       Second, the ALJ correctly found Plaintiff’s impairments do not satisfy section (I) because

the medical records show Plaintiff’s HIV related ailments had a minimal effect on Plaintiff and

                                                   14
did not limit his daily activities, social functioning, or ability to complete tasks timely. See 20

C.F.R. § Pt. 404, Subpt. P, App. 1, § 14.11(I). Section (I) is a catch-all provision satisfied when

HIV repeatedly manifests itself in a way that limits daily activities, social functioning, or ability

to complete tasks timely. Id. The only ailments documented by Plaintiff that are possibly caused

by his HIV are knee pain, back problems, low blood pressure, and neuropathy. R. 17. The ALJ

correctly found the evidence does not show these ailments are manifestations of Plaintiff’s HIV,

and therefore, those conditions could not meet section (I).

       As explained in § III.B., supra, the ALJ properly found Plaintiff’s back pain, knee

pain, and low blood pressure to be non-severe impairments. Further, there is no medical

documentation pointing to those conditions being caused by Plaintiff’s HIV.                 Plaintiff

likewise does not cite to any medical documentation stating his HIV has repeatedly

manifested itself in these conditions, let alone limited his daily activities, social functioning, or

ability to complete tasks timely. Plaintiff does allege his HIV has caused neuropathy. R. 22.

However, the ALJ found there was not sufficient evidentiary support in the medical records

to support this allegation. R. 22. This finding is substantially supported by the medical

evidence. As to Plaintiff’s neuropathy, recent medical examinations show Plaintiff was not

suffering from any symptoms of neuropathy such as numbness, weakness, or loss of

sensation. R. 574. Thus, Plaintiff’s neuropathy did not show any “significant, documented

symptoms or signs,” let alone limit his daily activities, social functioning, or ability to

complete tasks.     Thus, there is not support for Plaintiff’s allegation his HIV caused

neuropathy. In sum, there is no evidence to support Plaintiff satisfied Listing § 14.11, and,

thus, the ALJ’s decision with respect to step three is supported by substantial evidence.



                                                 15
       D.      The ALJ Properly Determined Plaintiff’s RFC Because Plaintiff Only
               Suffered from Minimal Limitations

               i.     Step Four Framework for Formulating Plaintiff’s RFC

       At step four of the sequential process, the ALJ evaluates a claimant’s RFC and ability to

return to past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv) & 416.920(a)(4)(iv). RFC is

defined in the regulations “as that which an individual is still able to do despite the limitations

caused by his or her impairments.” Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir.

2004) (citation omitted). Courts have described RFC as “a medical assessment of what the

claimant can do in a work setting despite any mental, physical or environmental limitations

caused by the claimant’s impairments and related symptoms.” Watkins v. Comm’r of Soc.

Sec., 457 F. App’x 868, 870 n.5 (11th Cir. 2012).

       Limitations are divided into three categories: (1) exertional limitations that impact

the ability to perform the strength demands of a job, i.e., sitting, standing, walking, lifting,

carrying, pushing or pulling; (2) non-exertional limitations that impact the ability to meet

non-strength job demands, i.e., tolerating dust and fumes, appropriately responding to

supervision, co-workers and work pressure, and difficulty performing manipulative or

postural functions of jobs; and (3) a combination of exertional and non-exertional limitations.

Baker v. Comm’r of Soc. Sec., 384 F. App’x 893, 894 (11th Cir. 2010) (citing 20 C.F.R. §

404.1569a(b)-(d)); see also 20 C.F.R. § 416.969a. When determining a claimant’s RFC, the

ALJ must consider “all the relevant medical and other evidence.” Phillips, 357 F.3d at 1238.

       An ALJ must consider all of a claimant’s impairments, severe and non-severe, in

combination. Heatly v. Comm’r of Soc. Sec., 382 F. App’x 823, 825 (11th Cir. 2010) (citing

Bowen, 748 F.2d at 635); see also 20 C.F.R. § 404.1545(a)(2) (“If you have more than one


                                                16
impairment. We will consider all of your medically determinable impairments of which we are

aware, including your medically determinable impairments that are not ‘severe,’ . . . when we

assess your residual functional capacity.”). As one of the Commissioner’s policy interpretation

rulings explains,

       In assessing RFC, the adjudicator must consider limitations and restrictions
       imposed by all of an individual’s impairments, even those that are not “severe.”
       While a “not severe” impairment(s) standing alone may not significantly limit
       an individual’s ability to do basic work activities, it may--when considered
       with limitations or restrictions due to other impairments--be critical to the
       outcome of a claim.

SSR 96-8p, 1996 WL 374184, at *5 (July 2, 1996). That is, in combination with other

limitations, a “not severe” impairment may prevent the return to past relevant work or

narrow the range of other work that may still be available to a claimant. Id.

               ii.     The ALJ Properly Considered All Impairments in Formulating the
                       RFC

       An ALJ must consider all of a claimant’s impairments, severe and non-severe, in

combination. Heatly v. Comm’r of Soc. Sec., 382 F. App’x 823, 825 (11th Cir. 2010). Here, the

record reflects the ALJ did just that. Although an ALJ’s simple statement that he has considered

a claimant’s impairments in combination may suffice, id., the ALJ’s opinion reflects that he

discussed Plaintiff’s testimony and medical history related to his multiple impairments, which

included Plaintiff’s subjective allegations. R. 21-23. The ALJ also stated multiple times he had

either considered “the entire record,” “conducted a complete review,” or “considered all

symptoms.” R. 17, 21. The ALJ found Plaintiff had the RFC to “perform a full range of work at

all exertional levels . . . [except] the claimant should avoid work that involves handling food, and

pulmonary irritants.” R. 21. The vocational expert then recommended multiple occupations

Plaintiff could perform in the national economy based on his conditions and limitations. R. 24-

                                                17
25. The recommended occupations were also capable of being performed by Plaintiff even if he

was only approved for medium exertional levels. R. 25. Thus, Plaintiff was found not to be

disabled. Id.

       Plaintiff argues his conditions conclusively support finding he is disabled. Pl.’s Br., pp.

4-5. However, the ALJ considered all of Plaintiff’s impairments and found they only warranted

minimal limitations or there was not enough objective medical evidence to establish the

existence of a limitation. R. 18-24. Plaintiff’s HIV has been “well-controlled on medication,” in

stable condition, and not caused any physical limitations since his application date. R. 582.

Medical evidence does not support any limitation caused by neuropathy because the symptoms

are not being exhibited by Plaintiff. R. 574. As explained in § III.B., supra, Plaintiff’s back

pain, knee pain, low blood pressure, and mental issues were not severe impairments and at

most were only mild limitations.

       Plaintiff does not specifically argue the ALJ overlooked Plaintiff’s subjective

complaints of knee pain either at the February 7, 2017 hearing or from medical records in

formulating the RFC. However, Plaintiff does seem to argue his knee pain increases with

action, showing up to a job using a cane is a “strike against him [being] employed,” and his

pain in not well managed with medication. Pl.’s Br., p. 4. Despite Plaintiff’s arguments, the

ALJ did in fact consider Plaintiff’s subjective complaints of knee pain, medical

documentation of knee problems, and use of a cane to ambulate to formulate Plaintiff’s RFC.

See R. 18. The Eleventh Circuit has established a three-part standard for evaluating a claimant’s

subjective complaints. Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). The Plaintiff

must show: (1) evidence of an underlying medical condition, and either (2) objective medical

evidence that confirms the severity of the alleged symptoms or the restriction arising therefrom,

                                               18
or (3) the objectively determined medical condition is such that it can reasonably be expected to

give rise to the claimed restriction. Id.

       When discrediting a claimant’s subjective allegations of disabling symptoms, the ALJ

must articulate “explicit and adequate” reasons for doing so, or “the implication must be so clear

as to amount to a specific credibility finding.”1 Foote v. Chater, 67 F.3d 1553, 1561-62 (11th

Cir. 1995). The ALJ must consider “all evidence, including subjective statements about the

intensity, persistence, and functionally limiting effects of pain [as well as] the objective medical

evidence, laboratory findings and statements from treating or nontreating sources about how the

symptoms affect the claimant in deciding the issue of disability.” Jarrell v. Comm’r of Soc. Sec.,

433 F. App’x 812, 814 (11th Cir. 2011) (citing 20 C.F.R. § 404.1529(c)(4)).

       “Credibility determinations are, of course, for the [Commissioner], not the courts.” Ryan

v. Heckler, 762 F.2d 939, 942 (11th Cir. 1985). Moreover, this Court is required to uphold the

Commissioner’s credibility determination if it is supported by substantial evidence. Fortenberry

v. Harris, 612 F.2d 947, 950 (5th Cir. 1980).2 As the Eleventh Circuit explained:

       Although this circuit does not require an explicit finding as to credibility, . . . the
       implication must be obvious to the reviewing court. The credibility determination
       does not need to cite particular phrases or formulations but it cannot merely be a
       broad rejection which is not enough to enable [the district court or this Court] to
       conclude that [the ALJ] considered [the claimant’s] medical condition as a whole.


       1
         On March 16, 2016, Social Security Ruling (“SSR”) 16-3p superseded SSR 96-7p. SSR
16-3p, 2016 WL 1119029, at *1 (Mar. 16, 2016). SSR 16-3p eliminates the use of the term
“credibility” and clarifies “subjective symptom evaluation is not an examination of an
individual's character.” Id. However, the change in terminology does not change the substance
of the Court’s analysis. See Cates v. Comm’r of Soc. Sec., 752 F. App’x 917 (11th Cir. 2018);
Waters v. Berryhill, CV 316-002, 2017 WL 694243, at *6, n.4 (S.D. Ga. Jan. 30, 2017), report
and recommendation adopted by 2017 WL 693275 (S.D. Ga. Feb. 21, 2017.)
       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed
down prior to October 1, 1981.

                                                 19
Dyer v. Barnhart, 395 F.3d 1206, 1210-11 (11th Cir. 2005) (internal quotation marks and

citations omitted).

       As explained § III.B. supra, the ALJ properly concluded Plaintiff’s knee pain was non-

severe, and his subjective complaints concerning the intensity, persistence, and limiting effects of

the symptoms were not entirely consistent with the objective evidence of record. The ALJ

found the medical records and testimony of Plaintiff to show he did not need a cane to

ambulate. See R. 43-45, 580, 583, 663, 731, 742, 898. Medical records also show Plaintiff’s

pain was under control with medication, imaging showed no abnormalities, he maintained

good strength in lower extremities, had only a slightly altered gait, and his DJD was

moderate by December 2015. R. 393, 395, 725-26. Thus, the ALJ had good cause to give

little weight to Plaintiff’s subjective complaints regarding knee pain.          See Sampson v.

Comm’r of Soc. Sec., 694 F. App’x 727, 738-39 (11th Cir. 2017) (holding ALJ articulated

good cause to give little weight to doctor’s opinion on claimant’s mental condition where

treatment notes stated mental conditions were treated and controlled by medication);

Damone v. Comm’r, Soc. Sec. Admin., 654 F. App’x 473, 475-76 (11th Cir. 2016) (holding

ALJ properly discredited doctor’s opinion claimant had debilitating back pain where pain

was controlled by medication and diagnostic imaging showed only mild disc disease and

bulging). Further, although Plaintiff testified to severe pain and cracking and popping in his

knees, he stated he was able to lift roughly fifteen to twenty pounds, stand for thirty minutes

without break, and walk 100 yards before stopping. R. 43-45. Thus, as explained in § III.B.,

supra, and above, any limitation from knee pain was minimal and correctly discredited, and

the ALJ properly considered Plaintiff’s knee pain in formulating the RFC.



                                                20
       Plaintiff also seemingly argues the ALJ improperly considered Plaintiff’s GAF scores.

Pl.’s Br., p. 5. However, as explained in § III.B., supra, the ALJ properly determined Plaintiff’s

mental issues and GAF score only amounted to showing a mild limitation, and, accordingly,

gave them little weight. An ALJ does not err by failing to discuss GAF scores in formulating an

RFC assessment. Further, as stated in § III.B., supra, GAF scores only provide a snapshot of

Plaintiff’s condition, vary daily, and include factors not relevant to the RFC analysis.      See

Thornton v. Comm’s, Soc. Sec. Admin., 597 F. App’x 604, 613-14 (11th Cir. 2015) (finding

ALJ’s decision formulating RFC to be supported by substantial evidence despite no reference to

GAF scores). Thus, the ALJ’s decision to give little weight to Plaintiff’s GAF scores is

supported by substantial evidence and properly considered in formulating the RFC. In sum, the

ALJ considered Plaintiff’s HIV and all other impairments in combination, and his

computation of Plaintiff’s RFC is supported by substantial evidence.

IV.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS the

Commissioner’s final decision be AFFIRMED, this civil action be CLOSED, and a final

judgment be ENTERED in favor of the Commissioner.

       SO REPORTED and RECOMMENDED this 28th day of May, 2019, at Augusta,

Georgia.




                                               21
